 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintif® 17 Civ, 204 (KMK)
y PROPOSED
PERMANENT INJUNCTION
ON CONSENT

PLASTIC SURGERY ASSOCIATES OF NEW
YORK, d/b/a ALOYSIUS G, SMITH, M.D,
P.C.; and ALOYSIUS G, SMITH, M.D.,

Defendants.

 

 

WHEREAS, on January 11, 2017, plaintiff the United States of America (the
“Government”) initiated the above-captioned case, alleging that, since at least January 2011,
defendants Aloysius G, Smith, M.D, P.C., d/b/a Plastic Surgery Associates of New York,
(“PSANY”), and Aloysius G, Smith, M.D, (“Smith”), the owner and medical director of PSANY
(collectively, the “defendants”), have failed to withhold or pay federal employment taxes owed
to the Internal Revenue Service (“IRS”) in relation to wages paid to employees of PSANY;

WHEREAS, the Government seeks a permanent injunction against defendants
PSANY and Smith (the “Injunction Claim”);

WHEREAS, defendants expressed an interest in resolving the Government’s
Injunction Claim on consent and without the need for litigation,

WHEREAS, it is hereby stipulated and agreed by the Government and defendants
that this permanent injunction (the “Consent Injunction”) shall be entered to resolve the
Injunction Claim set forth in the Government’s complaint and that entry of the injunction is
appropriate for the enforcement of the internal revenue laws.

ACCORDINGLY, IT IS STIPULATED, ORDERED, AND ADJUDGED that:

1. This Court has jurisdiction over this matter pursuant to 26 U.S.C. § 7402(a) and

28 U.S.C. §§ 1340 and 1345. Further, venue is proper in the Southern District of New York

 

 

 
 

pursuant to 28 U.S.C. §§ 1391(b) and 1396.

2. From April 2011 until at least the filing of this action, defendants failed to
timely file IRS Forms 940 and 941. Further, starting in January 2011, defendants failed to
deposit or to pay to the U.S. Treasury the federal taxes PSANY owed in relation to wages it paid
to its employees. Specifically, since 2012, defendants failed to deposit or pay any of the
employment taxes PSANY reported or should have reported in IRS Forms 940 and 941.

3. Defendants admit and acknowledge that: (i) from January 2011 until at least the
filing of this action, they failed to timely file IRS Forms 940 and 941 to report the amounts of
federal employment taxes owed by PSANY; and (ii) from January 2011 until at least the filing of
this action, they failed to pay to the IRS the federal employment taxes owed by PSANY.

4, Jn light of defendants’ persistent practice of not complying with their federal
employment tax obligations, injunctive relief under 26 U.S.C. § 7402(a) and the Court’s inherent
equity powers is appropriate. Such relief would further the public interest and is appropriate to
prevent Defendants continued violations of the internal revenue laws, which have caused and
will continue to cause the Government to suffer irreparable harm, including but not limited to the
loss of tax revenue, which outweighs any harm suffered by defendants.

5, Defendants shall deposit withheld Federal Insurance Contribution Act ("FICA”)
taxes, as well as PSANY’s share of FICA taxes, in an appropriate federal depository bank in
accordance with the federal deposit regulations.

6. Defendants shall deposit Federal Unemployment Tax Act (“FUTA”) taxes in an
appropriate federal depository bank each quarter in accordance with the federal deposit
regulations.

7. Defendants shall deposit withholdings from employees’ wages that are required

by federal income tax law in an appropriate federal depository bank each quarter in accordance

 

 
 

with the federal deposit regulations.

8. Defendants and their agents, servants, employees, and assigns, and anyone in
active concert or participation with them, ate prohibited from failing to withhold and pay over to
the IRS all employment taxes, including federal income and FICA taxes, required by law.

9, No later than the 6" day of each month, defendant Smith shall sign and send, by
first-class mail, affidavits to IRS Revenue Officer Kevin Dyal, at the IRS’s offices at 210 East
Post Road, White Plains, NY 10601, or such other person as the IRS may designate, affirming
that the requisite withheld income, FICA and FUTA tax deposits for PSANY for the prior month
have been timely made. This shall continue for as long as the PSANY remains in business or
until further Order of the Court.

10. From the entry of this Consent Injunction, defendants shall timely file all
employment and unemployment tax returns with the IRS, including but not limited to, IRS
Forms 941 and 940, and shall deliver copies of the same, within 14 days of filing, to IRS
Revenue Officer Dyal at the address above, or to such other person as the IRS may designate,.

11. PSANY shall timely pay any and all outstanding liabilities due on each such
tax return for each tax period subsequent to the entry of this Consent Injunction, including, but
not limited to, all required outstanding liabilities due on each Form 940 or Form 941 tax return
required to be filed.

12. PSANY shall refrain from making any disbursements or assigning any property
after the date of entry of this Consent Injunction until all employment taxes that PSANY is
required to pay and incurred after entry of this Consent Injunction have, in fact, been timely paid
to the IRS.

13. Defendants are enjoined from assigning and/or transferring money or property

to any other person or entity so as to have that person or entity pay the salaries or wages of

 

 

 
 

PSANY’s employees.

14. In the event that defendant Smith comes to own, manage or work at any new
business entity in the next five years, he must notify IRS Revenue Officer Kevin Dyal at the
address above, or such other person as the IRS may designate, within 30 days of the start of his
association with the new business entity.

15. Defendants shall deliver a copy of this Consent Injunction to all current
employees of PSANY, and any former employees employed at any time since January 1, 2011.

16. Defendants shall post, and keep posted for five years, a copy of this Consent
Injunction at PSANY in an area that is readily accessible to the employees of PSANY.

17. If either defendant Smith or defendant PSANY violates any term of this
Consent Injunction, the counsel for the Government shall send Defendants a written notice of the
violation, and Defendants shall have 10 days to cure the violation after notification is sent.
Specifically:

a. acute” for the violation includes making a late tax deposit and all accruals on
such tax; paying delinquent tax shown on a return and all accruals on such tax;
filing a delinquent tax return; and providing a delinquent notification to the

designated IRS revenue officer;

b. if counsel for the Government has sent Defendants three separate written
notifications for three separate violations, then counsel for the Government shall

no longer be obligated to send written notification of a violation; and

c, if any violation is not cured within ten days of notification or if, after the third
notification followed by cures, the Government becomes aware of a new
violation by defendant Smith or defendant PSANY, then the Government shall
be entitled to file with this Court a motion for an Order to Show Cause why
defendant Smith or PSANY should not be held in contempt of this injunction
and why PSANY should not be ordered to cease doing business immediately

and why defendant Smith should not be permanently enjoined from forming,

 

 

 
 

incorporating, or owning another or a successor business entity and from

working for any business in any capacity that includes any responsibility for

withholding, accounting for, or paying over employment taxes or for filmg

employment tax returns,

18. This Court retains jurisdiction over this case to ensure compliance with this

Consent Injunction.

19. Each party shall bear its own fees and costs in connection with this action.

GEOFFREY S, BERMAN

United States Attorney
~

I
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: (212) 637-2734
Email: Li. Yu@us.doj.gov
Counsel for the Government

iT IS SO ORDERED:

Date: December 2, 2019

PLATZER, SWERGOLD, LEVINE
GOLDBERG, KATZ & JASLOW LLP

Chigford A. Katy

CLIFFORD KATZ, ESQ.

475 Park Avenue South

New York, New York 10016
Tel.: (212) 593-3000

Email: ckatz@platzerlaw.com
Counsel for Defendants

 

—y

 

HON. KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

 

 

 
